Appellee filed Bill in equity to have a certain sum of money which one Kenyon had paid to the Bank of Coral Gables for that Bank's Cashier's Check payable to a third person, and which check had been endorsed and assigned to appellee, the complainant below, decreed to be a preferred claim.
The final decree was in favor of complainant granting the relief prayed. Defendant Liquidator appealed.
The decree should be reversed on authority of the opinion and judgment in the case of Amos, Comptroller, et al., v. Baird, etal., 96 Fla. 181, 117 So. 789, and cases there cited. It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.